DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-12 are objected to under 37 CFR 1.75 as being substantial duplicates of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 3, 14 and 23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8 and 15 of prior U.S. Patent No. 10,515,218. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-2, 5-13, 15-22 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,515,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and/or obvious than those of the patent.
16/708,652
10,515,218
1.  An apparatus comprising: 
     a hardware processor; and 
     security circuitry to perform pre-boot operations including signature verification of a portion of firmware in a firmware storage hardware and initiating recovery upon a signature verification failure.
1.  An apparatus comprising: 
     a hardware processor; and 
     security circuitry to perform pre-boot operations including signature verification of a portion of firmware in a firmware storage hardware and initiating recovery upon a 
signature verification failure, wherein the firmware is to isolate the firmware storage hardware from an input/output hub during the pre-boot operations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 13 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jeansonne et al., U.S. Pub. No. 2016/0063254.
As per claims 1 and 21, Jeansonne teaches a system comprising: 
a hardware processor (processor 106/302; figs. 1 and 3; para. 0017);
firmware storage hardware to store firmware for the system (memory 104 stores system firmware 108; para. 0021); 
security circuitry to perform pre-boot operations including signature verification of a portion of firmware in the firmware storage hardware and initiating recovery upon a signature verification failure (embedded controller 102 executes boot loader 416 to verify firmware and retrieves redundant copy if firmware is compromised; fig. 2;  para. 0021-0026 and 0049-0055). 
As per claim 13, Jeansonne teaches a method comprising: 
receiving alternating current (AC) power (desktop, notebook and server computers receiving AC power; para. 0007); 
performing secure pre-boot operations using at least a security circuit (using embedded controller 102; figs. 1-2; para. 0034-0035); 
powering down direct current (DC) power to any hardware processor in operation during secure pre-boot (transition processor 106/302 to low power off state; figs. 3-4; para. 0017 and 0021-0026); and 
powering on DC power to hardware processors and performing a normal boot (power supply 304/413 provide DC voltages for normal boot; para. 0008 and 0036). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-12, 15-20, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne as applied to claims 1, 13 and 21 above, and further in view of Vidyadhara et al., U.S. Pub. No. 2017/0255567.
As per claims 2 and 22, Jeansonne does not expressly teaches the hardware processor is one of a plurality of multicore hardware processors. Vidyadhara teaches server system having a plurality of processors (processors 106; fig. 2; para. 0013) which are commonly implemented as multicore processors. Before the effective filing date, it would have been obvious to one of ordinary skill in the art that Jeansonne’s apparatus may include a plurality of multicore processors, as is common in desktop/notebook/server systems.
As per claims 4 and 24, Jeansonne teaches isolating the firmware storage hardware during the pre-boot operations (para. 0048-0050). Vidyadhara teaches a baseboard management controller (BMC 117; fig. 1; para. 0016).
As per claims 5 and 25, Jeansonne teaches circuitry to verify and execute an authenticated code module stored in the firmware storage hardware during the pre-boot 
As per claim 6, Jeansonne teaches the security circuitry includes cryptographic circuitry to perform the signature verification (encryption hardware 412).
As per claims 7 and 8, Official Notice is taken that a complex programmable logic device (CPLD) to control reset and timing sequences during the pre-boot operations is well known in the art. Including it within the security circuitry would have been a matter of design.
As per claims 9-12, Official Notice is taken monitoring and filtering bus transactions during boot and runtime is well known in the art.
As per claims 15 and 16, Jeansonne teaches storing a private key (para. 0054). Storing the private key in fuses of the one hardware processor or in non-volatile memory accessible to the one hardware processor is a matter of design. 
As per claim 17, Official Notice is taken that detecting a firmware attack; and performing secure pre-boot operations is well known in the art.
As per claim 19, Office Notice is taken that storing a basic input and output system (BIOS) in an active partition is well known in the art.
As per claim 20, Jeansonne teaches the secure pre-boot operations are performed using the security circuit and an authenticated code module executing on a hardware processor (boot loader 416/EC firmware; para. 0050 and 0060).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589. The examiner can normally be reached 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT WANG/Primary Examiner, Art Unit 2186